Citation Nr: 0609167	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  03-02 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PSTD).

2.  Entitlement to service connection for hepatitis B and 
hepatitis C.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from August 1980 to May 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.


FINDINGS OF FACT

1.  A chronic acquired psychiatric disorder was not manifest 
during service and the veteran's current psychiatric disorder 
is not related to his service.

2.  A stressor supporting the diagnosis of PTSD has not been 
corroborated; the veteran was not in combat.

3.  The veteran did not manifest hepatitis in service or for 
many years thereafter; the currently diagnosed hepatitis is 
not due to any exposure or event during the veteran's active 
service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 
& Supp. 1995); 38 C.F.R. § 3.303 (2005).

2.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1131, 5107 (West Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304(f) (2005).

3.  Hepatitis is not due to disease or injury that was 
incurred in or aggravated by active duty.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In the present case, the veteran's claims were received in 
2001, after the enactment of the VCAA.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

At the outset of his claim, the veteran was notified of the 
evidence and information required to substantiate them.  A 
Statement of the Case issued in January 2003 provided notice 
to the veteran of the evidence necessary to support his 
claim.  A supplemental statement of the case dated in 
September 2004 also provided notice to the veteran of the 
evidence of record regarding his claim, and why this evidence 
was insufficient to award the benefit sought.  

Moreover, letters dated in July 2001, June 2002, August 2004, 
and February 2005 also instructed veteran regarding the 
evidence necessary to substantiate his claim and requested 
that he identify evidence in support of it.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, pertinent VA and appropriately identified 
private treatment records have been obtained and associated 
with the record.  Neither the veteran nor his representative 
has identified any additional evidence or information which 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2005).

Acquired Psychiatric Disorder 

Having reviewed the evidence, the Board concludes that 
service connection for an acquired psychiatric disorder is 
not warranted.  In this regard the Board observes that 
service medical records are negative for any diagnosis, 
complaint, or abnormal finding pertaining to the veteran's 
psychiatric health.  On discharge examination in April 1982 
the veteran reported nervous trouble, but the examiner made 
no specific finding, and the veteran was found to be 
psychiatrically normal and qualified for discharge.

The first indication of a psychiatric diagnosis dates to 
February 2000, when recurrent depression and cocaine 
dependence were diagnosed.  The provider also indicated rule 
out substance induced mood disorder and rule out major 
depressive disorder.  A January 2002 treatment record shows 
diagnoses of cocaine dependence and substance induced 
depression.  The most recent VA treatment records show 
diagnoses of cocaine dependence and depressive disorder not 
otherwise specified in March 2003.  

The evidence establishes that the veteran's current 
psychiatric diagnoses are not related to any incident of 
service.  The grant of service connection requires competent 
medical evidence to establish a diagnosis and, as in this 
case, relate the diagnosis to the veteran's service.  The 
veteran is a layman, and his own opinion regarding onset or 
cause is not competent.  Rather, the competent evidence 
establishes that the post service diagnoses are not related 
to service.  As noted above, service connection is granted 
for a disability resulting from in-service disease or injury.  
Absent competent evidence relating an acquired psychiatric 
disorder to service, the claim of entitlement to service 
connection for an acquired psychiatric disorder other than 
PTSD must be denied.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.

With regard to the veteran's contention that he has PTSD 
related to his service, the Board notes that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with VA regulations; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans).

The evidence in this case establishes that the veteran did 
not engage in combat during his military service.  Moreover, 
the veteran has not submitted evidence which could be used to 
confirm a stressor upon which a diagnosis of PTSD can be 
based.  

The evidence of record includes an August 2002 written 
statement from a VA psychologist indicating that the veteran 
had been diagnosed with disorders to include non-combat PTSD.  
However, this provider did not explain the basis for such 
diagnoses.  Other medical evidence of record includes VA 
hospitalization records and treatment records for substance 
dependence.  Such records do not include a diagnosis of PTSD.

The Board also notes that a stressor to support a diagnosis 
of PTSD has not been verified.  The veteran did not serve in 
combat.  Therefore, as set forth above, the veteran's 
statements are not sufficient by themselves to establish that 
a claimed stressor occurred.  Moreover, the veteran has not 
provided any credible supporting evidence of his alleged 
stressors.   The veteran alleged in July 2002 that he was 
subjected to an Article 15 in 1981, lost pay as a result, and 
lost his house.  He has blamed the Army and his sergeant for 
his divorce.  He indicated that he had a nervous breakdown 
during service and was suicidal, and threw himself in front 
of a bus.  However, the evidence does not support these 
claims.  Thus, this critical element necessary to establish 
service connection for PTSD is also absent.  Even if the 
Board was to accept that the veteran had received an Article 
15, such may not serve as a basis for the grant of service 
connection.  Service connection may be granted if the claimed 
disability occurred in the line of duty and is not the result 
of willful misconduct.  38 U.S.C.A. 1131.  The receipt of an 
Article 15 reflects willful misconduct.

To the extent that the veteran reported in February 2000 that 
he had experienced a breakdown with continuing nervousness 
since age seven, this evidence is not competent and does not 
establish a pre service disease, injury, or disability.  
Accordingly, further analysis of the presumption of soundness 
is not warranted.

Under these circumstances, the Board must conclude that the 
veteran has not met the regulatory requirements for service 
connection for PTSD, and that, on this basis, his claim must 
be denied.  In reaching these conclusions, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Hepatitis

The Board has also concluded that service connection for 
hepatitis is not warranted.  

The veteran's service medical records reflect one instance of 
treatment for urethral discharge in April 1982.  The veteran 
reported that he had had sexual contact within the previous 
six days.  Testing revealed acute gonococcal urethritis.  On 
discharge examination in April 1982 the veteran reported that 
he was in good health.  He denied jaundice and hepatitis.  

The evidence of record indicates that the veteran was 
diagnosed with hepatitis B and C in August 2000.  The 
veteran, in a June 2001 statement, related his belief that he 
developed hepatitis while on active duty, but that he did not 
find out about that condition until August 2000.  

VA medical records show treatment for hepatitis.  However, 
service connection requires evidence of current disability 
and competent evidence of a nexus to service.  The evidence 
fails to demonstrate that the veteran's claimed hepatitis was 
incurred during service.  While there is evidence of remote, 
post-service treatment for hepatitis, evidence linking it to 
the veteran's military service remains absent.  At this time, 
there is evidence of post-service disability.  However, there 
is no competent evidence of hepatitis during service and no 
competent evidence of a nexus to service.  

The evidence of a nexus between the veteran's hepatitis and 
his military service is limited to the veteran's own 
statements.  While the veteran is competent to attest to 
matters susceptible to lay observation, he is not competent 
to provide an opinion concerning matters requiring medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, the veteran's lay opinion concerning the 
etiology of his hepatitis is of no evidentiary value.

Accordingly, viewing the evidentiary record in its entirety, 
the Board finds that the preponderance of evidence is against 
the veteran's claim of service connection for hepatitis.  38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).




ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.

Entitlement to service connection for hepatitis is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


